Appellate Case: 21-6070     Document: 010110697909       Date Filed: 06/16/2022     Page: 1
                                                                                   FILED
                                                                       United States Court of Appeals
                       UNITED STATES COURT OF APPEALS                          Tenth Circuit

                              FOR THE TENTH CIRCUIT                            June 16, 2022
                          _________________________________
                                                                          Christopher M. Wolpert
                                                                              Clerk of Court
  UNITED STATES OF AMERICA,

        Plaintiff - Appellee,

  v.                                                           No. 21-6070
                                                    (D.C. No. 5:20-CR-00242-PRW-1)
  DAVID EARL CARPENTER, JR.,                                  (W.D. Okla.)

        Defendant - Appellant.
                       _________________________________

                              ORDER AND JUDGMENT*
                          _________________________________

 Before BACHARACH, BALDOCK, and EID, Circuit Judges.
                  _________________________________

       This appeal involves the length of Mr. David Earl Carpenter, Jr.’s sentence.

 He argues the sentence was substantively unreasonable because it was too long. We

 disagree and affirm the sentence.

       1. The court sentenced Mr. Carpenter to ten years in prison.

       Mr. Carpenter pled guilty to being a felon in possession of a firearm. See

 18 U.S.C. § 922(g)(1). The district court sentenced him to ten years’ incarceration,



       *
         After examining the briefs and appellate record, this panel has determined
 unanimously to honor the parties’ request for a decision on the briefs without oral
 argument. See Fed. R. App. P. 34(f); 10th Cir. R. 34.1(G). The case is therefore
 submitted without oral argument. This order and judgment is not binding precedent,
 except under the doctrines of law of the case, res judicata, and collateral estoppel. It
 may be cited, however, for its persuasive value consistent with Fed. R. App. P. 32.1
 and 10th Cir. R. 32.1.
Appellate Case: 21-6070      Document: 010110697909       Date Filed: 06/16/2022     Page: 2



 which was the statutory maximum term of imprisonment for his offense.

          At sentencing the district court calculated Mr. Carpenter’s advisory guideline

 in accordance with the presentence report (PSR). The PSR had calculated his base

 offense level under U.S.S.G. § 2K2.1(a)(2) to be 24. It then subtracted three levels

 for acceptance of responsibility, resulting in a total offense level of 21.

 Mr. Carpenter’s lengthy and extensive criminal history resulted in a total criminal

 history score of 20, which placed him in criminal history category VI. The resulting

 advisory guideline imprisonment range was 77 to 96 months. Neither party objected

 to the calculated guideline range. Neither party moved for a departure from that

 range.

          Mr. Carpenter’s attorney argued at sentencing for a sentence at or near the

 bottom of the guideline range. She acknowledged his substantial criminal history but

 attributed it to his mental health struggles and the traumatic experiences of his

 childhood. She stated he was “in a stable place” on his medications and had “very

 positive, pro-social qualities about him.” R., Vol. 3 at 10. She emphasized the

 non-violent nature of the § 922(g)(1) offense and claimed he had possessed the gun

 for his own protection. She also noted that this was his first federal prosecution and

 that he would receive treatment in prison that would give him “something to work

 for” and “something to look forward to . . . [e]ven at the bottom end of the

 guidelines.” Id. at 12. Once Mr. Carpenter was released, she argued, his probation

 officer could help him reinforce the positive, pro-social behavior he could achieve

 through the treatment he would receive in prison.

                                              2
Appellate Case: 21-6070    Document: 010110697909        Date Filed: 06/16/2022     Page: 3



        For its part, the government emphasized the need to protect the public, arguing

 that given his extensive criminal record resulting in many state-court convictions,

 “every month that the Court incarcerates [Mr. Carpenter] will be a month when he

 would otherwise be committing new crimes.” Id. at 14. In particular, the

 government noted his violent conduct when he had domestically abused his

 girlfriend.

        The district court found that Mr. Carpenter’s case was “primarily about

 incapacitation and protecting the public,” because he had “an unbroken line of

 criminal conduct beginning from . . . the age of 13,” including “assaults and batteries

 and breaking and entering and acquiring deadly weapons,” along with “domestic

 abuse” where he “strangled [his] pregnant girlfriend until she passed out,” resulting

 in “probably the worst [criminal] record I’ve ever seen.” Id. at 16-17. Given this

 history, the district court stated it was “impossible to think about the possession of

 the gun in this charge as benign.” Id. at 17. Because his previous “short terms of

 [state] incarceration ha[d] done nothing [to improve his behavior] . . . a lengthy term

 of incarceration [was] necessary.” Id. The district court varied upwardly 24 months

 from the top of the guideline range and sentenced him to 120 months’ incarceration,

 to be followed by a three-year term of supervised release.

        2. The sentence is substantively reasonable.

        Mr. Carpenter argues that despite his extensive criminal history, his ten-year

 sentence is substantively unreasonable. We review a challenge to the substantive

 reasonableness of a sentence for an abuse of discretion. See Gall v. United States,

                                             3
Appellate Case: 21-6070    Document: 010110697909        Date Filed: 06/16/2022     Page: 4



 552 U.S. 38, 51 (2007). In conducting this review, we consider “the totality of the

 circumstances, including the extent of any variance from the Guidelines range.” Id.

       To determine if the length of a sentence is unreasonable, we examine the

 totality of the circumstances “in light of the 18 U.S.C. § 3553(a) factors.” United

 States v. Caiba-Antele, 705 F.3d 1162, 1165 (10th Cir. 2012) (internal quotation

 marks omitted). Those factors are: (1) the nature and circumstances of the offense

 and the history and characteristics of the defendant, (2) the need for a sentence to

 reflect the seriousness of the crime, deter future criminal conduct, protect the public,

 and provide rehabilitation, (3) the legally available sentences, (4) the U.S. Sentencing

 Guidelines, (5) the Sentencing Commission’s policy statements, (6) the need to avoid

 unwarranted disparities among sentences, and (7) the need for restitution. See

 18 U.S.C. § 3553(a). We reverse only if the resulting sentence was “arbitrary,

 capricious, whimsical, or manifestly unreasonable.” United States v. Garcia,

 946 F.3d 1191, 1211 (10th Cir. 2020) (internal quotation marks omitted).

       In our view, Mr. Carpenter’s ten-year sentence fell within the district court’s

 discretion. The district court relied heavily on his extensive and violent criminal

 history and the need for a substantial federal sentence both to deter his future

 criminal conduct and to protect the public. See United States v. Mateo, 471 F.3d

 1162, 1164-66, 1170 (10th Cir. 2006) (affirming substantial reasonableness of district

 court’s upward variance from guideline range of 15 to 21 months to the statutory

 maximum of 120 months, noting defendant’s “frequent brushes with the law [that]

 indicate[d] a commitment to a criminal lifestyle,” the defendant’s “sentences for prior

                                             4
Appellate Case: 21-6070    Document: 010110697909        Date Filed: 06/16/2022    Page: 5



 convictions [that] ha[d] not been effective at deterring him from engaging in criminal

 behavior[,] and [the fact that] the public require[d] protection from [his]

 demonstrated penchant for criminality” (internal quotation marks omitted)).

       Mr. Carpenter argues the guideline range already accounted for his criminal

 history because the guidelines assigned him a criminal history score of VI. But the

 district court could reasonably have considered his unusually extensive criminal

 history in reaching its sentencing decision. See United States v. Barnes, 890 F.3d

 910, 921 (10th Cir. 2018) (concluding that a district court can justify a variance by

 relying on facts that the guidelines had already accounted for).

       He also argues the district court failed to explain why a lower sentence, such

 as a within-guideline sentence, would not have achieved the purposes of sentencing.

 See United States v. Henson, 9 F.4th 1258, 1285 (10th Cir. 2021) (noting “the court’s

 chosen sentence must be sufficient, but not greater than necessary, to comply with

 the purposes of criminal punishment, as expressed in § 3553(a)(2)” (internal

 quotation marks omitted)), petition for cert. filed (U.S. Dec. 28, 2021) (No. 21-6736).

 After describing the § 3553(a) factors and noting its review of the sentencing

 memorandum and other materials Mr. Carpenter submitted, see R., Vol. 3 at 8-9, the

 district court specifically found that a lengthy term of incarceration was necessary,

 given his prior, shorter state incarcerations that had failed to improve his behavior or

 lead to his rehabilitation. Mr. Carpenter’s prior, adult state-court sentences were for

 terms of between one and ten years. See R., Vol. 2 at 11-17. The district court’s



                                             5
Appellate Case: 21-6070    Document: 010110697909         Date Filed: 06/16/2022      Page: 6



 stated reasons are sufficient for our meaningful appellate review and adequately

 support the extent of the variance.

       Finally, counsel argues that “Mr. Carpenter is a unique individual impacted by

 adverse childhood experiences with an extensive criminal past including domestic

 abuse who struggles with methamphetamine addiction.” Aplt. Opening Br. at 19.

 But in reaching its sentencing decision the district court considered both

 Mr. Carpenter’s “tough upbringing” and his “drug problem,” and still found that “a

 lengthy term of incarceration [was] necessary,” given his failure to improve his

 criminal behavior. R., Vol. 3 at 17. See United States v. Lente, 759 F.3d 1149, 1173

 (10th Cir. 2014) (“Evidence of childhood trauma, psychological issues, or youthful

 indiscretion is most powerful when accompanied by signs of recovery.”).

       Giving “due deference to the district court’s decision that the § 3553(a)

 factors, on a whole, justify the extent of the variance,” Gall, 552 U.S. at 51, we

 discern no abuse of discretion here. The ten-year sentence was substantively

 reasonable. We therefore affirm the district court’s judgment.


                                             Entered for the Court


                                             Per Curiam




                                            6